Citation Nr: 0336635	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits by a survivor of the deceased 
veteran.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1929 to September 1933 and in the United States 
Army from January 1943 to October 1945.  He died on June 8, 
2002.  The appellant is the veteran's surviving adult son.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


REMAND

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") shall, upon the death of such individual, 
be paid to the veteran's spouse or, if there is no surviving 
spouse, to the individual's children in equal shares.  See 
38 U.S.C.A. § 5121(a) (West 2002, as amended by Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003)).  

In the instant case, the RO determined that there were no 
accrued benefits payable at the time of the veteran's death.  
However, upon a review of the record, the Board finds that 
there is a threshold issue in this case, whether the 
appellant has basic eligibility for accrued benefits as a 
child of the veteran, which the RO did not address and which 
should be decided by the RO prior to appellate review.  This 
case will be remanded for adjudication of that threshold 
issue.

A regulation which implements the statute on accrued benefits 
provides that a "child" entitled to accrued benefits is 
defined as the term child is provided in 38 C.F.R. § 3.57 and 
includes an unmarried child who became permanently incapable 
of self-support prior to attaining 18 years of age as well as 
an unmarried child over the age of 18 but not over 23 years 
of age who was pursuing a course of instruction within the 
meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  
See 38 C.F.R. § 3.1000(d)(2) (2003).

38 C.F.R. § 3.57 (2003) provides that the term "child" of 
the veteran means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child, and 
(1)	Who is under the age of 18 years; or 
(2)	Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or 
(3)	Who, after reaching the age of 18 years and until 
completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
See 38 C.F.R. § 3.57(a) (2003).  

On VA Form 21-527, Income, Net Worth and Employment 
Statement, dated in March 2003, the appellant stated that his 
date of birth was January [redacted], 1953, so he is now 50 years of 
age.  Such being the case, it appears that the appellant is 
not an unmarried person under the age of 18 years or a 
student at an educational institution who is not yet 23 years 
of age.  Although the appellant has not contended that he 
became permanently incapable of self-support prior to age 18 
years, he has not been notified by the RO that the evidence 
needed to show his basic eligibility for accrued benefits 
would be evidence that he became permanently incapable of 
self-support prior to age 18 years.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.   See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds 
that, while this case is in remand status, the RO should 
notify the appellant, pursuant to the VCAA, of the evidence 
which would be needed to substantiate his basic eligibility 
for accrued benefits as a child of the deceased veteran.

Under the circumstances, this case is REMANDED for the 
following:

The RO should notify the appellant, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claim to 
have basic eligibility for accrued 
benefits as a child of the deceased 
veteran and whether VA or the claimant is 
expected to obtain such evidence.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant is basically 
eligible for accrued benefits as a child of the deceased 
veteran.  If the decision remains adverse to the appellant, 
he and his representative, if any, should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




